Citation Nr: 1756397	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO. 14-09 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for bilateral tinea pedis.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1971 and from May 1987 to August 1987.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that a March 2014 VA Form 9 did not include the issue of service connection for PTSD.  The Board accepts an April 2014 VA Form 646 Statement of Accredited Representative in Appealed Case, which listed PTSD as an issue on appeal, in lieu of a VA Form 9.  Therefore, the Board has jurisdiction of the claim.  The Board also notes that the VA Form 9 included the issue of entitlement to service connection for a head injury.  However, the Veteran did not file a notice of disagreement on that issue and it was not addressed in the February 2014 Statement of the Case.  The March 2014 VA Form 9 was received more than a year after the July 2011 rating decision denying the claim, and cannot be construed as a timely notice of disagreement.  Therefore, the Board does not have jurisdiction of that claim.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing is of record.

As the Veteran has been diagnosed with disorders other than PTSD during the appeal period, including major depression, the Board has recharacterized the issue as a claim for an acquired psychiatric disability, to include PTSD, as noted above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).   

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On August 13, 2014, the Board received notification from the Veteran appellant that a withdrawal of the appeal on the issues of entitlement to service connection for bilateral hearing loss, a back disability, a bilateral knee disability, and bilateral tinea pedis is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran on the issues of entitlement to service connection for bilateral hearing loss, a back disability, a bilateral knee disability, and bilateral tinea pedis have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the 

Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a written statement received in August 2014, the Veteran withdrew his appeal on the issues of entitlement to service connection for bilateral hearing loss, a back disability, a bilateral knee disability, and bilateral tinea pedis; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal of entitlement to service connection for a back disability is dismissed.

The appeal of entitlement to service connection for a bilateral knee disability is dismissed.

The appeal of entitlement to service connection for bilateral tinea pedis is dismissed.


REMAND

The Veteran has asserted that he has PTSD as a result of his service in Vietnam.  The Veteran's DD Form 214 reflects that he served in Vietnam during the Vietnam War era and was awarded the Combat Infantry Badge (CIB).

At an August 2014 hearing, the Veteran testified he had stressors related to his service in a war zone, including when a grenade bounced back on another service member and experiencing friendly fire.  For a claim for entitlement to service 

connection for PTSD, if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  In this regard, the Veteran's claimed stressors are related to his combat service, and the Board finds the statements to be credible and consistent with his duties and service in Vietnam.  

The Veteran was afforded a VA PTSD examination in September 2010.  The examiner found the Veteran did not have a diagnosis of PTSD.  The VA examiner noted that the Veteran had been diagnosed with PTSD at the VA Hot Springs Clinic, but found that on examination, the Veteran's current symptoms did not meet the criteria for PTSD at that time.  The Veteran's VA treatment records reflect that he has been diagnosed with PTSD and continuously treated for PTSD since the examination, more than seven years ago.  However, the VA treatment records in the electronic claims file do not fully address the etiology of the diagnosed PTSD.  Therefore, the Board finds a remand is required to provide the Veteran with a new VA examination and to obtain a medical opinion regarding whether the Veteran has a diagnosis of PTSD that is related to in-service combat related stressors.  

The Veteran testified that he received treatment for PTSD at the VA Hot Springs Outpatient Clinic.  As the most recent treatment records are relevant to his claim, his complete VA treatment records from July 2015 to the present should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of the Veteran's response, the Veterans' complete VA treatment records from July 2015 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed psychiatric disorder, to include PTSD.  His electronic claims file, including a copy of this decision and remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination report to be associated with the claims file.  

The examiner should provide opinions on the following:

(A)  Identify all current psychiatric disorders under DSM-5 criteria.

(B)  If PTSD is diagnosed, then opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is related or attributable to any incident of the Veteran's military service, to include the combat stressors and stressors involving the fear of in-service hostile military or terrorist activity.

(C)  If the examination results in any psychiatric diagnosis other than PTSD, then opine as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder other than PTSD is related to the Veteran's active service, to include the combat stressors and stressors involving the fear of in-service hostile military or terrorist activity.

In conjunction with the above opinion requests, the VA examiner should review the Veteran's statements regarding his combat stressors, which are assumed to be credible.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B (2012).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


